Order entered April 29, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00381-CV

                         SHANNON RICE, Appellant

                                       V.

                        PATRICIA WOOD, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-03744-D

                                   ORDER

      Before the Court is court reporter Coral L. Wahlen’s April 27, 2020 request

for a six-day extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than May 5, 2020.

                                            /s/   ERIN A. NOWELL
                                                  JUSTICE